Citation Nr: 0406107	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-15 147	)	DATE
	)
	)


THE ISSUE

Whether the October 15, 1969, Board of Veterans' Appeals 
decision, which denied service connection for a foot 
disorder, contains clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a motion from the veteran's representative, 
received by the Board in May 2003, alleging clear and 
unmistakable error (CUE) in the Board's October 15, 1969, 
decision denying service connection for a foot disorder.  The 
veteran in this case had active service, reportedly from 
October 1953 to June 1959.  


FINDINGS OF FACT

1.  A BVA decision dated October 15, 1969, denied service 
connection for a foot disorder.  

2.  The record does not establish that any of the correct 
facts, as they were known at the time were not before the 
Board on October 15, 1969, or that the Board incorrectly 
applied statutory or regulatory provisions at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The BVA decision of October 15, 1969, which denied service 
connection for a foot disorder, does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that the 
October 15, 1969, BVA decision contains clear and 
unmistakable error (CUE) in denying service connection for a 
foot disorder.  It is asserted that the evidence of record at 
the time of that decision reflected that the veteran's foot 
disorder worsened during service and that there was no 
evidence that the worsening was related to the natural 
progression of the disorder.  It is argued that regulations 
then in existence required the Board to presume that a 
disability that preexisted entry into service was aggravated 
during service when the evidence showed that the disability 
underwent an increase in severity during service.  It is 
further argued that regulations provided that the presumption 
of service aggravation could only be rebutted by clear and 
unmistakable evidence that the increase in symptoms was 
merely the natural progression of the disorder.  As such, it 
is contended that the Board failed to apply the law to the 
facts of the case in 1969 and that this amounted to clear and 
unmistakable error.  

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  However, the claim now before the Board 
involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on grounds of CUE.  
A claim in which review is requested under the statute may be 
filed at any time after the underlying decision is rendered.  
Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's 
authority applies to any claim pending or filed after 
November 21, 1997, the date of enactment of the statute.  
38 C.F.R. § 20.1400.  If the record establishes the error, 
the prior decision shall be reversed or revised.  A request 
for a revision of a Board decision based on CUE may be 
instituted by the Board on its own motion or upon request of 
the claimant.  

CUE is defined as:  

A very specific and rare kind of error of 
fact or law, that when called to 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  To warrant revision of a Board 
decision on grounds of CUE, there must be an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be deemed 
clear and unmistakable error.  38 C.F.R. § 20.1403(c).  
Examples of situation that are not CUE are:  (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board's decision; (2) a failure to fulfill 
the VA's duty to assist the veteran with the development of 
facts relevant to his or her claim; or (3) a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  CUE also does not encompass the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board's decision challenge, there has been 
a change in the interpretation of a statute or regulations.  
38 C.F.R. § 20.1403(e).  

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory or 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
223, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

The Board's October 1969 decision, which is now challenged as 
being clearly and unmistakably erroneous, contains the 
following findings of fact:  

1.  Pes planus, third degree, was 
diagnosed at entry into service.  

2.  Although the veteran had complaints 
during service regarding his feet, there 
was no increase in the basic pathology.  

3.  Pes planus, second degree, was 
diagnosed 10 years after service.  

4.  On one occasion during service and in 
1960, he had athlete's foot.  

5.  On current examination, the skin was 
normal.  

The Board's October 1969 decision also contained the 
following conclusions of law:  

1.  Pes planus was not incurred in or 
aggravated by active service.  (38 U.S.C. 
310, 331)  

2.  There was no aggravation of the 
preexisting pes planus during service.  
(38 U.S.C. 310, 331, 353; 38 C.F.R. 
3.306)  

3.  The evidence does not establish that 
he has any residuals of a skin disease or 
disorder incurred in or aggravated by 
active service.  (38 U.S.C. 310, 331).  

Based on the evidence that was then of record, the Board 
succinctly explained why service connection was not 
warranted.  The Board stated that:  "Third degree pes planus 
was noted at entry into service.  During service, the veteran 
had repeated complaints of foot pain.  On current examination 
in 1969 second degree pes planus was present.  From the 
record, there has been no increase in the disorder even after 
10 years."  The Board also explained that service connection 
for a skin disorder of the feet was not warranted.  The Board 
explained that the veteran was seen on one occasion during 
service and in 1960 for a skin infection of the feet, but the 
most recent VA examination found no evidence of any skin 
infection of the feet.  The Board concluded that service 
connection could not be granted in the absence of a 
continuity of symptomatology or current findings of the 
disorder.  

As for the evidence that was of record at the time of the 
Board's decision, this evidence included the veteran's 
service medical records.  A physical examination performed in 
October 1953 in connection with the veteran's entry into 
service noted that the veteran had bilateral third degree pes 
planus.  The veteran's lower extremity physical profile was 
L1.  Service medical records show the veteran was seen on 
numerous occasions during service for complaints associated 
with his feet, beginning within one month of his entry into 
service.  A record dated in January 1955 records that the 
veteran had had no relief in 12 months and was given an L3 
profile as a result of his feet which rendered him unfit for 
prolonged marching and guard duty.  

A record dated in January 1958 shows the veteran reported 
that he had been having trouble with his feet since he had 
been performing guard duty.  He was referred to the 
orthopedic clinic.  A service medical record in June 1958 
showed the examiner did not feel the veteran's profile of L3 
for his feet was justified and the veteran's profile was 
changed to an L2 profile.  A record dated in July 1958 
recorded that the veteran had second degree to third degree 
pes planus with complaints of pain.  It noted that he had 
used arch supports in the past without relief.  

A physical examination performed in March 1959 in connection 
with the veteran's separation from service noted the presence 
of pes planus.  The veteran was recommended for an orthopedic 
consultation.  An orthopedic consultation performed in April 
1959 shows the veteran was referred for evaluation of his 
complaints and physical profile.  It was recorded that the 
veteran's flat feet were symptomatic all the time.  The 
examiner indicated that the veteran had some flattening of 
his arches and a combination of seed corns and athlete's foot 
of the ball of the feet.  The veteran was placed on an L1 
profile with no limitations.  

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) received in May 1960 shows the veteran filed a claim 
for service connection for a disorder of his feet.  He 
reported that he had received no treatment from civilian 
physicians since service.  

A report of a VA orthopedic examination performed in July 
1960 shows the veteran reported metatarsalgia along with pain 
under the anterior plantar aspects or balls of his feet after 
walking or standing continuously for 2 to 3 hours.  On 
physical examination, the veteran was noted to walk with a 
slight limp.  There were moderate depressions of both the 
longitudinal and transverse arches of the feet bilaterally.  
The right foot revealed a moderate bulging of the inner 
border, but the left foot revealed no such finding.  In 
addition, over the anterior plantar aspects of the feet and 
interdigital spaces of the feet, there were some rather 
thickly dispersed active lesions of epidermophytosis.  The 
examiner was of the opinion that the epidermophytosis on the 
plantar aspects of the feet was causing some of his limping 
gait.  The diagnoses following the examination were weak 
feet, bilateral, mildly symptomatic and epidermophytosis, 
active, anterior plantar aspects and interdigital spaces, 
feet, bilateral.  

A rating decision dated in August 1960 denied service 
connection for bilateral weak feet and epidermophytosis of 
the feet.  The veteran appealed that decision to the BVA, and 
in a decision dated in August 1961, the Board denied service 
connection for a foot condition.  

A January 1968 statement from Dr. Robert T. Willis, relates 
that the veteran was provided a complete examination of his 
lower extremities.  The oscillometric readings of the foot 
were normal and neurological examination was negative.  
Examination of the feet showed severe bilateral pronation 
which was not congenital, with hallux valgus of both feet and 
severe ankylosed hammertoes of the 2nd, 3rd, and 4th toes of 
both feet.  There was some presence of osteoarthritis in both 
feet with osteophytes and lipping heads of the metatarsals.  

Statements were submitted in support of the veteran's claim 
from his mother and three acquaintances.  These statements 
were to the effect that the veteran had no problems with his 
feet prior to service and that he had problems with his feet 
after service.  

A report of a VA orthopedic examination performed in July 
1969 shows that, following the examination, the diagnoses 
were second degree pes planus, bilateral, mildly symptomatic; 
hammertoes, 2nd, 3rd and 4th toes of the right foot, mild; 
hammertoes, 2nd, 3rd and 4th toes of the left foot, moderate; 
calluses, both feet, moderate, moderately symptomatic (based 
on the location and multiplicity of the areas, they may 
represent plantar warts.)  

After reviewing the evidence that was associated with the 
claims file at the time of the October 1969 decision, the 
Board now finds that the decision was not clearly and 
unmistakably erroneous.  The record clearly shows that the 
veteran entered service with third degree pes planus.  As 
such, any presumption of soundness which may have attached 
upon the veteran's entry into service since this disorder was 
noted at the time the veteran was examined for service.  
38 U.S.C. § 311.  The veteran does not appear to contend 
otherwise.  

What the veteran does contend is that treatment he received 
during service demonstrates that this preexisting disability 
has been aggravated during service.  38 U.S.C. § 353.  That 
statute provides that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  The veteran essentially contends that because he 
received treatment for his disability during service that 
this represented an increase in the disability during service 
and that absent a finding that the increase in disability was 
due to the natural progress of the disease, the veteran's 
preexisting disability must be presumed to have been 
aggravated during service.  However, this assumes that there 
is an actual increase in the underlying pathology of the 
disability during service, as opposed to an exacerbation or 
temporary flareup of symptomatology associated with the 
underlying disability.  

In this regard, the Board would observe, as the Board did in 
October 1969, that when the veteran entered service his pes 
planus disorder was described as third degree and at the time 
of the July 1969 VA examination, approximately 10 years 
following separation from service, the veteran's pes planus 
was described as second degree.  In addition, the Board would 
observe that service medical records show that when the 
veteran entered service his lower extremity physical profile 
was L1, indicating no limitations due to his pes planus.  
While during service, based on symptomatology the veteran 
experienced, his profile was changed to reflect limitations 
due to his disorder from L1 to L3 and then to L2, at the time 
of the veteran's separation from service, there were no 
physical limitations attributable to the veteran's feet as 
his L1 physical profile pertaining to his lower extremities 
was identical to that when he entered service.  Thus, while 
the veteran's feet were clearly symptomatic during service, 
it is not clear that there was any permanent or chronic 
increase in the underlying disability during service since 
the veteran's pes planus was shown to produce no physical 
limitations upon entry into service and upon his separation 
from service.  

On the other hand, there is evidence which would tend to 
support the veteran's claim.  In this regard, the veteran 
submitted statements from himself and others that are to the 
effect that the veteran experienced no symptomatology 
attributable to his pes planus prior to service and that he 
was experiencing symptomatology upon his separation from 
service.  That service medical records document 
symptomatology and treatment during service also would tend 
to support this position.  

However, as previously indicated, there is evidence which 
would show that the veteran's pes planus disability was no 
more disabling upon separation from service than it was upon 
entry into service, and no more disabling, if not improved, 
approximately 10 years following separation from service.  
The individuals assigning Physical Profiles and assessing the 
specific degrees of severity in the diagnoses of record are 
medical professional trained to render such assessments.  The 
Board would have been correct, and indeed the Board can now 
find no error in placing greater probative value in the 
assessments of trained health care providers rather than in 
the lay statement.

Thus, while there is no specific finding that the increase in 
disability is due to the natural progress of the disease, 
there is similarly no finding that there was any actual 
increase in severity or chronic worsening of the underlying 
pes planus disability.  The Board considered and weighed all 
evidence that was of record at the time of the October 1969 
decision under relevant laws and regulations and concluded 
that the preexisting disability was not aggravated during 
service.  While reasonable minds could differ on the weighing 
of the evidence and the conclusions reached, "simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  It is simply not appropriate to reweigh the facts 
considered by the Board in October 1969.  The Board concluded 
that the weight of the evidence demonstrated that the 
preexisting pes planus was not aggravated during service, and 
the Board now finds that the evidence of record supported 
such a conclusion.  

That is not to say that the veteran could not submit a 
medical opinion which is to the effect that his pes planus 
increased in severity during service and that the increase 
was not due to the natural progression.  However, such a 
statement must be submitted in connection with a new claim to 
reopen the previously denied claim.  Accordingly, the Board 
concludes that the October 1969 rating decision was not 
clearly and unmistakably erroneous in denying service 
connection for pes planus.  

The Board also notes that the October 1969 decision also 
addressed a skin disorder of the feet.  While service medical 
records note that the veteran did have athlete's foot on one 
occasion, and that the veteran was noted to have 
epidermophytosis at the time of the July 1960 VA examination, 
the evidence clearly shows that when the veteran was examined 
in July 1969, no such disorder was present.  In the absence 
of a current disability at the time of the 1969 decision, the 
Board was not clearly and unmistakably erroneous in denying 
service connection for a skin disorder of the feet.  
Accordingly, the Board concludes that the October 1969 rating 
decision was not clearly and unmistakably erroneous in 
denying service connection for a skin disorder of the feet.  


ORDER

The Board's October 15, 1969, decision was not clearly and 
unmistakably erroneous in denying service connection for a 
foot disorder, and the motion is denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


